DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	With regard to claims 1 and 3, it is not clear what is meant by the phrase “used to be in direct or indirect contact with a skin”. It appears Applicants are attempting to recite an intended use of the absorbent member, however, said phrase is grammatically awkward. Claims 1 and 3 are further indefinite because of the term “relatively”. Said term is subjective and does not limit the scope of the claims in any patentable way. Claims 2 and 4-18 are indefinite because they depend either directly or indirectly from claims 1 and 3. 
4.	Claim 17 is further indefinite because it is not clear if the fiber clusters are recycled from a non-woven or if the fiber clusters are in a non-woven in structure. 
5.	Claim 6 is further indefinite because it is not clear if the fiber cluster is a separate layer within the absorbent member and/or if the fiber cluster is separate composite of two base layers and a body layer? Claim 1 recites that the fiber clusters and the synthetic fibers are interlaced. 
6.	Claim 9 is further indefinite because there is a lack of antecedent basis for the “the number of fiber end points”. 
7.	Claim 10, is further indefinite because it is not clear what has the claimed lower density


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-4, 6-8, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUBARA SHIGEHIRO et al., WO2013187375A1 (see google translated document). 
	The published WO document teach an absorbent member comprising a mixture of synthetic fibers and water absorbing fibers (title, abstract and text). The published WO document teach using cellulose fibers and synthetic fibers and mixtures thereof (see text). The published WO document further teach adding particles of an absorbent polymer (see text). With regard to the claimed fiber clusters, the Examiner is of the position that an absorbent member having a mixture of different fiber types intermingled together would have clusters of fibers. With regard to the shape of the absorbent member is rectangular (see figures). The absorbent member comprises a water-absorbing polymer 41 and hydrophilic fibers 42 as shown in FIG. 4. The absorbent member has a first region 4F and a second region 4S, and further has a third region 4T. As shown in FIG. 4, the second region 4S is disposed on the non-skin facing surface side of the first region 4F, and the third region 4T is disposed on the non-skin facing surface side of the second region 4S. The first region 4F, the second region 4S, and the third region 4T are continuously arranged in the thickness direction (T direction). That is, the first region 4F, the second region 4S, and the third region 4T are integrally formed (see text). The second region 4S of the absorbent member is a region in which the content of each of the water absorbent polymer 41 and the hydrophilic fiber 42 is larger than that of the first region 4F in the dry state (see text). The third region 4T of the absorbent member 4A has a smaller content of each of the water absorbent polymer and the hydrophilic fiber than the second region 4S in the dry state (see text).  The WO document teach that the boundary between the first region 4F and the second region 4S is a portion where the contents of the water-absorbing polymer 41 and the hydrophilic fiber 42 increase in the manufacturing stage of the absorbent member (see text). With regard to the claims 6 and 7, the Examiner considers the first, second and third regions (strata) equivalent to the claimed base layers and body layers. With regard to the area, since there are two base layers, the total area would be larger than the surface area of the body layer. With regard to claim 15, the WO document teach the claimed wrap made of a hydrophilic non-woven (see text). The WO document teaches a diaper (see figures). 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 5, 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA SHIGEHIRO et al., WO2013187375A1. 
	With regard to claim 5, the WO document does not teach the claimed specific weight ratios of each fiber type. However, depending on the desired absorbency or thickness of the absorbent member it would be obvious to a person of ordinary skill in the art to vary the amount and/or ratios within each region the absorbent member.  It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claims 9 and 10, the published WO document does not teach specifically the claimed fiber end points or fibers extending into different regions of the absorbent body. The Examiner is of the position that since the amount of fibers vary between each region (strata), the number of fiber end points in each of the layers would differ. Depending on desired absorbency, a person of ordinary skill in the art would recognize that the amount and types of each fiber can be varied. With regard to claim 10, since each type of fiber within the absorbent body is intermingled it is reasonable to expect that fibers of each type would extend into adjacent regions (strata). 
	With regard to claim 14, the WO document teach that the synthetic fiber can be treated with a hydrophilizing agent such as a surfactant. As such, it is expected that these treated fibers would have the claimed contact angle (see text). 
12.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA SHIGEHIRO et al., WO2013187375A1 as applied to claim 1 and further in view of Dragoo et al., US 5,486,167. 
	The published WO document does not teach using non-water absorbing synthetic fibers in the absorbent member. 
	The patent issued to Dragoo et al., teach a disposable article comprising an absorbent core (abstract). Said absorbent core comprises a blend of fibers that include crimped synthetic non-water absorbing fibers (abstract and column 8, 65). Said synthetic non-water absorbing fibers provide the absorbent core with liquid stable bonds (abstract). Therefore, motivated by the desire to provide an absorbent member with liquid stable bonds, it would be obvious to a person of ordinary skill in the art at the time the invention was made to form the absorbent member of the WO document with synthetic non-water absorbing fibers as taught by Dragoo et al. 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789